Citation Nr: 1828582	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14 07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral pes planus. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ankle disorder.  

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee retropatellar pain syndrome with degenerative joint disease and chondromalacia patella syndrome.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left ankle disorder.

5.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected left knee chondromalacia patella syndrome and retropatellar pain syndrome.  

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected bilateral upper extremity cubital and carpal tunnel syndromes. 

7.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right upper extremity cubital and carpal tunnel syndromes. 

8.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected left upper extremity cubital and carpal tunnel syndromes. 

9.  Entitlement to an increased rating for right knee retropatellar pain syndrome (RPPS) with degenerative arthritis, currently evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for left knee RPPS, currently evaluated as 20 percent disabling.  

11.  Entitlement to an increased rating for left knee chondromalacia patella syndrome, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for right knee chondromalacia patella syndrome of the right knee, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for cubital and carpal tunnel syndromes of the left upper extremity (LUE), currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L. T.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO continued 20 percent disability ratings assigned to the service-connected right and left knee RPPS and cubital and carpal tunnel syndromes of the LUE; continued 10 percent disability ratings assigned to chondromalacia patella syndrome of the right and left knees; denied service connection for a cervical spine disability (originally claimed as a herniated disc); reopened previously denied claims for service connection for right and left ankle disabilities, claimed as secondary to service-connected right and left knee disabilities, respectively, and denied the de novo claims on their merits; and, declined to reopen a previously denied claim for service connection for bilateral pes planus.  The Veteran appealed this rating action and the RO's determinations therein to the Board.  

This appeal also stems from a November 2012 rating action issued by the above RO.  By that rating action, the RO denied service connection for right and left shoulder disorders, each claimed as secondary to the upper extremity cubital and carpal tunnel syndromes.  The Veteran appealed this rating action and the RO's determination therein to the Board.  
In late August 2017, after the appeal was certified to the Board earlier that month, VA vocational rehabilitation reports were received into the record.  As these records do not contain evidence as to the etiology of the claimed pes planus, cervical spine and bilateral ankle and shoulder disorders or current severity of the service-connected right and left knee and LUE disabilities, they are not pertinent to the appeal and, thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017).  

In September 2017, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in Montgomery, Alabama.  A transcript of that hearing is of record.  

Regarding the claim for service connection for a cervical spine disability, during the September 2017 hearing before the undersigned, the Veteran testified that it was secondary to the service-connected upper extremity cubital and carpal tunnel syndromes.  All possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has characterized the claim to reflect the Veteran's contention, as noted on the title page. 

In a June 2017 rating action, the RO granted service connection for a right knee scar.  The Veteran was informed of the RO's decision in July 2017.  In August 2017, VA received the Veteran's Notice of Disagreement with the initial noncompensable disability rating assigned to the service-connected right knee scar.  Although the RO has not yet issued a statement of the case (SOC) addressing the initial rating issue, it is acknowledged in the Board's Veterans Appeals Co-Locator System (VACOLS).  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS reflects that the Veteran's NOD has been documented and that additional action is pending at the RO, Manlincon is not applicable with respect to the above-cited initial rating claim.  Accordingly, the only issues developed for appellate consideration in the instant appeal are those listed on the title page.

Issues numbered three and five through 13 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed and final November 1998 rating action, the RO declined to reopen a previously denied claim for service connection for bilateral pes planus.  No new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  

2.  Evidence received since the November 1998 rating decision does not raise a reasonable possibility of substantiating the claims for service connection for bilateral pes planus.

3.  In unappealed and final June 2004 and January 2007 rating actions, the RO denied service connection for left and right ankle disorders, respectively.  No new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.  

4.  Evidence received since the June 2004 and January 2007 rating decisions is new and raises a reasonable possibility of substantiating the claims for service connection for left and right ankle disorders.



CONCLUSIONS OF LAW

1.  The November 1998 rating decision is final, and new and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  The June 2004 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  The January 2007 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disorder.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 


II. Merits Analysis

The Veteran seeks to reopen previously denied claims for service connection for bilateral pes plans and left and right ankle disabilities, to include as secondary to service-connected left and right knee disabilities, respectively.  After discussion of the laws and regulations governing new and material and service connection claims, the Board will analyze the merits of the claims. 

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7104; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

i. Bilateral Pes Planus

The Veteran seeks to reopen a previously denied claim for service connection for bilateral pes planus.  

In a November 1998 rating decision, the RO denied service connection for pes planus because the evidence demonstrated that it was a condition that had preexisted service and the Veteran's service treatment records (STRs) did not show any evidence of aggravation in service, aside from treatment for bilateral plantar fasciitis in July 1995.  The RO notified the Veteran of its decision via a letter that same month. The Veteran neither appealed nor submitted additional evidence within one year of the November 1998 rating decision.  Therefore, it was final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence of record at the time of the November 1998 rating action included the Veteran's STRs.  These records show that the Veteran was noted to have moderate asymptomatic pes planus at a September 1992 enlistment examination.   On an accompanying Report of Medical History, the Veteran denied having had foot trouble.  In July 1995, the Veteran received treatment for bilateral plantar fasciitis.  A November 1996 service separation examination report reflects that the Veteran's feet were evaluated as normal.  The examining clinician noted that the Veteran had mild pes planus.  On an accompanying Report of Medical History, the Veteran indicated that she had had foot trouble.

Evidence received by VA since the November 1998 rating action, includes lay statements, VA and private treatment records, VA examination reports and testimony before the undersigned.  None of the evidence indicates that her pes planus was not a condition that had preexisted service, or provides more information regarding how the condition was aggravated by service.

The Board finds that new and material evidence has not been presented.  The evidence, including lay statements, is new because it was not previously submitted to VA.  The evidence is not material because it does not relate to unestablished facts necessary to establish the claim - evidence of nexus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is redundant as it does not contain any information that was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.   

ii. Left and Right Ankle Disorders

The Veteran seeks to reopen a previously denied claims for service connection for left and right ankle disorders. 

In June 2004 and January 2007 rating decisions, the RO denied the Veteran's claims for service connection for left and right ankle disorders, respectively, because there was no evidence of any chronic left or right ankle disorder either during or after service.  The RO notified the Veteran of these rating decisions via letters issued those same months. The Veteran neither appealed nor submitted additional evidence within one year of either rating decision.  Therefore, the June 2004 and January 2007 rating actions became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence of record at the time of the RO's final June 2004 and January 2007 rating actions included, in part, the Veteran's STRs.  These records show that the Veteran had received treatment for a blister of the right ankle in March 1995.  The Veteran's lower extremities were evaluated as normal during a November 1996 service separation examination report.  On an accompanying Report of Medical History, the Veteran indicated that she had had swollen or painful joints that was in reference to her RPPS of the knees and shin splints, not her ankles. 

Evidence received by VA since the RO's final June 2004 and January 2007 rating actions includes, in part, a July 2011 VA examination report reflecting that the Veteran was diagnosed with, in part, chronic bilateral ankle strains.  

The Board finds that new and material evidence has been presented.  The evidence, including the 2011 VA examination report, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of current disabilities.  See 38 C.F.R.      § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   


ORDER

New and material evidence not having been received, the claim for service connection for bilateral pes planus is not reopened. 

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right ankle disorder, is reopened; to this extent only, the appeal is granted.


REMAND

i. Left and Right Ankle Disorders

Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995) (noting that the phrase statement that there was no etiological relationship between a disorder and the onset of another disorder did not encompass aggravation); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  The Veteran contends that her currently diagnosed left and right ankle disorders, bilateral chronic ankle strains, are secondary to her service-connected left and right knee disabilities, respectively.  In a July 2011 VA examination report, the examiner provided a negative nexus opinion regarding whether the knee disorders caused the ankle disorders.  But the examination report did not address whether the knee disorders aggravated the current ankle disorders.  Remand is thus required.

ii. Left and Right Shoulder Disorders

Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen, 7 Vet. App. at 449 -450; El-Amin, 26 Vet. App. at 140-41.  The Veteran alleges that her shoulder disorders are due to service and/or her service-connected bilateral upper extremity cubital and carpal tunnel syndromes.  In a 2012 VA examination report, the examiner provided negative nexus opinions for direct service connection and the causation aspect of secondary service.   But the examination report did not address whether the upper extremity disorders aggravated the current shoulder disorders.  Remand is thus required.

iii. Cervical Spine Disorder

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, VA treatment records reflect a diagnosis of cervical spondylosis and is service-connected for the bilateral upper extremity cubital and carpal tunnel syndromes.  The Veteran is service-connected for bilateral upper extremities cubital and carpal tunnel syndromes.  During the September 2017 Board hearing, the Veteran testified that it was secondary to the service-connected upper extremity cubital and carpal tunnel syndromes.  Accordingly, remand for a VA examination is required.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

iv. Right and Left Knee RPPS and Chondromalacia 

A VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In the Veteran's case, her right and left knee disabilities are rated, in part, under Diagnostic Code 5260, the Diagnostic Code that is used to evaluate limitation of leg flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  The Board notes that the September 2016 VA examination does not provide range of motion testing for pain on active and passive motion.  The Board thus finds that the dictates of Correia have not been fully satisfied in the present case.  Therefore a remand is necessary to provide a full assessment of the Veteran's right and left knee disabilities.

v. LUE Cubital and Carpal Tunnel Syndromes

A remand is also warranted to provide the Veteran with a VA examination to determine the current severity of her service-connected LUE cubital and carpal tunnel syndromes.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  During the 2017 Board hearing, the Veteran testified that she had numbness, tingling and a burning sensation in her hands.  In September 2016, VA examined the Veteran to determine the current severity of her LUE cubital and carpal tunnel syndromes.  During the VA examination, the Veteran was found to have mild incomplete paralysis of the median and ulnar nerves.  The Veteran's testimony indicates that her LUE disability has worsened since her previous examination in September 2016.  As such, a new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the electronic record all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative. 
   
 2. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already associated with the electronic record.  All information obtained must be made part of the electronic record.  All attempts to secure this evidence must be documented in the electronic record, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.
 
3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his bilateral ankle disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's bilateral ankle disorders at least as likely as not (50 percent or greater probability) had onset in, or were otherwise caused by, military service.  

In responding, the examiner should comment on a March 1995 service treatment record reflecting treatment for a blister of the right ankle and November 1996 service separation examination report reflecting that the Veteran's lower extremities were evaluated as normal.  

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral knee disorders aggravated the bilateral ankle disorders.  

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his cervical spondylosis and right and left shoulder bursitis and rotator cuff strain/sprain.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's cervical spondylosis and right and left shoulder bursitis and rotator cuff strain/sprain at least as likely as not (50 percent or greater probability) had onset in, or within one year of service discharge, or was otherwise caused by, military service.  


Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral shoulder disorders and cervical spondylosis were aggravated by the bilateral upper extremity carpal and cubital tunnel syndromes?

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left knee disabilities - both retropatellar pain syndrome and the chondromalacia patella syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the right and left knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must also describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of her service-connected cubital and carpal tunnel syndromes of the left upper extremity. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.  The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected cubital and carpal tunnel syndromes of the left upper extremity.  

The examiner is requested to comment on the presence of any incomplete paralysis of the left (non-dominant) ulnar or medial nerve and, if present, characterize it as moderate or severe, along with an explanation for the characterization. 

7. Notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the service connection and increased rating claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection and increased rating claims must be readjudicated.  If any claims remains denied, the RO must issue a SSOC that addresses all evidence received since issuance of a June 2017 SSOC to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


